Citation Nr: 0633150	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  05-00 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a bilateral leg and 
ankle disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from June 1975 to December 
1977.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  

The record reflects that the veteran requested a Travel Board 
hearing in his December 2004 VA Form 9; however, he later 
indicated on the January 2005 Hearing Election form that he 
alternatively wanted a videoconference hearing between the 
Regional Office and the Board.  

The record also shows the veteran testified at a Board 
hearing by videoconference in April 2005 before the 
undersigned Veterans Law Judge.  The transcript of the 
hearing is associated with the claims file and has been 
reviewed.  

The veteran's representative at the April 2005 hearing 
explained that he was a supervisor of the St. Louis region 
for the Missouri Veterans Commission but was also an 
accredited representative for Military Order of the Purple 
Heart (MOPH).  He further indicated that the MOPH service 
officer was unable to attend the hearing and had asked if he 
would represent the veteran in his place.  The veteran 
confirmed that he had agreed to such representation at the 
hearing. 






FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The competent medical evidence of record reveals that the 
veteran's complaints of headache in service were attributed 
to a cold syndrome or the flu; no chronic headache or 
neurological disorder was identified.  In addition, a nexus 
relationship between the veteran's current complaints of 
headache and his military service has not been shown.

3.  The competent medical evidence of record does not show 
that the veteran's current complaints of low back pain have 
been attributed to an underlying disability.  

4.  The competent medical evidence of record does not show 
that the veteran's current complaints of bilateral leg pain 
have been attributed to an underlying disability.  


CONCLUSIONS OF LAW

1.  Headaches were not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2006). 

2.  A low back disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2006). 

3.  A bilateral leg and ankle disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The record reflects that the RO sent correspondence in 
November 2002 that apprised the veteran of the information 
and evidence necessary to substantiate his claims, which 
information and evidence that he was to provide, and which 
information and evidence that VA will attempt to obtain on 
his behalf.  Quartuccio, 16 Vet. App. at 187.  The RO 
explained what the evidence must show to establish 
entitlement to service-connected compensation benefits.  The 
RO also notified the veteran that he could help VA with his 
claims by telling VA about any additional information or 
evidence that he wanted VA to attempt to obtain on his behalf 
or by sending the evidence needed as soon as possible.  The 
RO further requested that the veteran send the information 
describing additional evidence or the evidence itself to the 
RO within 30 days from the date of the letter.  Thus, the 
veteran was essentially asked to send any evidence in his 
possession that pertained to his claims.  38 C.F.R. § 3.159 
(b)(1) (2006).  Moreover, the RO explained to the veteran 
that VA may be able to pay him from the date his claim was 
received if the information or evidence was received within 
one year from the date of the letter and VA decided that he 
was entitled to benefits.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) (holding that VCAA notice requirements 
include the elements of effective date and degree of 
disability).    

The Board notes that the November 2002 VCAA notice letter did 
not address the element of degree of disability with respect 
to the veteran's claims.  Id.  Nonetheless, such notice 
deficiency is harmless error because the veteran's claims are 
being denied for reasons explained below and, consequently, 
no disability ratings will be assigned.  Thus, there can be 
no possibility of prejudice to the veteran.  

The Board also observes that the RO provided the veteran with 
a copy of the March 2003 rating decision, and the November 
2004 Statement of the Case (SOC), which included a discussion 
of the facts of the claims, the laws and regulations, 
notification of the bases of the decisions, and a summary of 
the evidence considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran with medical examinations to evaluate his claimed 
disorders in January 2003.  The RO also scheduled for the 
veteran a videoconference hearing before the Board as 
explained above.  

The record reveals that the veteran was unable to recall with 
specificity when he first began treatment for his claimed 
disorders.  Nevertheless, the RO obtained the veteran's VA 
treatment records dated from April 2001 to October 2002 and 
the veteran has not indicated that there are any other VA 
treatment records that may be relevant to his claims.  Thus, 
no further attempts to obtain the veteran's VA treatment 
records are necessary.  

The Board also notes that the veteran asserted at the April 
2005 Board hearing that his January 2003 medical examinations 
were inadequate because they were too brief.  He further 
requested that another MRI regarding his claimed headaches be 
rescheduled because he was out of town at the time of the 
previously scheduled February 2003 MRI and had to cancel the 
appointment.  After review of the January 2003 medical 
examination reports, the Board finds that they are adequate 
for the purpose of evaluating the veteran's claims.  In 
regard to the veteran's request for a MRI to evaluate his 
claimed headaches, the Board notes that the evidence does not 
show: 1) a current diagnosis of a neurological disorder to 
account for the veteran's unclassifiable complaints of head 
pain; 2) a finding of a neurological disorder during service; 
or 3) competent evidence of a nexus between service and the 
disorder at issue.  Thus, the Board finds that a remand for 
another examination and/or opinion to include an MRI 
evaluation is not necessary to decide that claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).  As service and post-service medical records provide 
no basis to grant these claims as will be explained in 
greater detail below, and in fact provide evidence against 
these claims, the Board finds no basis for another VA 
examination or medical opinion to be obtained.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Accordingly, the Board will 
proceed with appellate review.  





II.	Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2006).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2006).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and an organic 
disease of the nervous system such as migraine becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id.    

Where the determinative issue involves a medical causation or 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease). 

Although the veteran has repeatedly contended that his 
claimed disorders are related to his military service, the 
record reflects that he does not have the requisite expertise 
to diagnose or render a competent medical opinion regarding 
the cause of his claimed disorders.  Thus, competent medical 
evidence showing that the veteran's claimed disorders are due 
to his military service is required.  

Headaches

The veteran contends that he sustained a head injury when he 
ran into a concrete pillar while serving in Japan and has 
intermittently suffered from headaches as a result of the 
injury since his military service.  At the April 2005 Board 
hearing, the veteran explained that his headaches occurred 
two to three times per week, could last from 3 to 4 hours to 
the following day, and required avoidance of noise and light.   

The Board notes that the service medical records show that 
the veteran had eight stitches removed from his right 
anterior forehead in January 1977; however, no information 
regarding the circumstances surrounding the placement of the 
sutures is documented.  In any event, the service medical 
records reveal that the veteran complained of headaches as 
well as other symptoms on three occasions from November 1975 
to March 1977.  On each occasion, however, medical examiners 
attributed such symptoms including the veteran's complaint of 
headache either to cold syndrome or the flu.  Indeed, the 
service medical records are absent of any finding of a 
neurological disorder and show that the veteran's 
neurological system was clinically evaluated as normal at 
separation.

In addition, the medical evidence of record does not indicate 
that the veteran currently suffers from chronic headaches as 
a result of his military service.  The veteran's VA treatment 
records show that he complained of pain associated with 
headache in early October 2002 following a car accident; 
however, no other treatment for headache is documented.  The 
Board also observes that the January 2003 VA neurological 
examiner found no neurological disease and diagnosed the 
veteran with unclassifiable complaints of head pain based on 
the veteran's report of his symptoms at the neurological 
examination, physical examination of the veteran, and review 
of the claims folder.  Furthermore, the January 2003 VA 
neurological examiner concluded that the veteran's described 
symptoms of headache were more likely than not associated 
with his psychiatric disorder.  
 
Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and service connection for chronic headaches is not 
warranted.    

Low Back Disorder

The veteran contends that he injured his low back in service 
when he landed "hard" after sliding down a pole during 
wireman's training in service.  He further asserts that he 
has had ongoing low back problems since service.  

The Board notes that the veteran's service medical records 
show that he sought treatment for low back pain and was 
diagnosed with a mild back strain in November 1975.

Nonetheless, there is no competent medical evidence of record 
showing that the veteran currently suffers from a chronic low 
back disorder.  Although a VA physician assistant diagnosed 
the veteran with low back strain following a motor vehicle 
accident in October 2002, he wrote approximately one week 
later that the veteran's back strain had resolved.  In 
January 2003, a VA examiner commented that the physical 
examination of the veteran's lumbosacral spine was within 
normal limits, the December 2002 x-ray of the veteran's 
lumbosacral spine was negative, and the veteran showed no 
evidence of low back strain at that time.  The January 2003 
neurological examiner also noted that the veteran 
demonstrated no disease of the spine.  It is further noted 
that the veteran indicated at the April 2005 Board hearing 
that he sustained a back injury in a 2002 car accident and 
only began to seek medical treatment for his back in recent 
years.  The only documented finding of a low back strain 
after service was noted in October 2002.    

Moreover, the Board recognizes the veteran's assertions that 
he currently experiences low back pain that he treats with a 
heating pad and over-the-counter pain medication (i.e., 
Tylenol); however, pain alone without an underlying disorder 
is not a disability for which service connection may be 
granted.  Evans v. West, 12 Vet. App. 22, 31-32 (1998).  The 
veteran has provided no other evidence to support his 
contention that he currently suffers from a chronic low back 
disorder.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and service connection for a low back disorder is not 
warranted.    

Bilateral Leg and Ankle Disorder

The veteran contends that he began to experience pain in his 
bilateral lower extremities during service as a result of 
three mile runs and sliding down a pole during wireman's 
training as explained above.  

The Board notes that the veteran's service medical records 
show that he complained of pain associated with his bilateral 
lower extremities on various occasions from December 1976 to 
July 1977.   

While the veteran asserts that he has continued to experience 
pain in his lower extremities since service, the competent 
medical evidence of record does not contain a current 
diagnosis of a bilateral leg and ankle disorder that accounts 
for his complaints of pain.  The VA treatment records show 
that the veteran demonstrated a contusion of the right knee 
in October 2002 following a car accident; however, his knee 
contusion pain resolved approximately a week later.  Although 
the January 2003 VA examiner noted a diagnosis of bilateral 
leg pain, he also noted that x-rays of the veteran's 
bilateral lower extremities were negative, physical 
examination of the bilateral ankle and lower extremities was 
within normal limits, and there was no evidence of trauma to 
the ankle.  The Board notes that pain alone without an 
underlying disorder is not a disability for which service 
connection may be granted.  Evans v. West, 12 Vet. App. 22, 
31-32 (1998).  The veteran has provided no other evidence to 
support his contention that he currently suffers from a 
bilateral leg and ankle disorder.  In the absence of proof of 
a present disability, there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and service connection for a bilateral leg and ankle 
disorder is not warranted.    


ORDER

1.  Entitlement to service connection for headaches is 
denied.

2.  Entitlement to service connection for a low back disorder 
is denied.

3.  Entitlement to service connection for a bilateral leg and 
ankle disorder is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


